Opinion by
Mr. Justice McIver,
This was an action to recover the value of two bales of cotton. Plaintiff .proved that he lost two bales of cotton from a platform under his charge, about 450 yards from the depot of the defendant, and that about the same time two bales of cotton were shipped from the depot at this place which were reported afterwards from Charleston as unclaimed, with some evidence of similarity of mark on one of these bales with the mark on one of the lost bales of plaintiff. These bales were afterwards claimed by other parties, and delivered to the claimants by the defendant. Fraser, J., granted a non-suit, and on appeal his judgment was affirmed, this court saying “it was essential for the plaintiff to show that the cotton in question was delivered to the railroad company; and of this, we think, there was a total want of any evidence whatever.”